Exhibit 10.15

 

WAIVER AND CONSENT

 

As of March 29, 2005

 

CELLSTAR CORPORATION,

as Administrative Borrower

1730 Briercroft Court

Carrollton, Texas 75006

 

RE: Joint Venture (“Joint Venture”) by and among Celular Express S.A. de C.V.
(“Celex”), Comunicación Inalámbrica Inteligente, S.A. de C.V. (“CII”),
Soluciones Inalámbricas, S.A. de C.V. (“WS”), Comunicación Celular Nacional,
S.A. de C.V. (“CCN”), Janel, S.A. de C.V. (“Janel”, and together with CCN,
collectively the “Sellers”), and Messrs. José Kuri Harfush, Miguel Angel Kuri
Haddad, Diego Rodrigo Kuri Haddad, Ricardo Kuri Haddad, Leonardo Kuri Haddad and
Enrique Alarcón Cremoux (collectively referred hereto as the “Strategic
Individuals”).

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), dated as of September 28, 2001, by and among CellStar
Corporation, a Delaware corporation (the “Parent”), certain of its Subsidiaries
(as defined therein) signatory thereto (together with the Parent, each a
“Borrower” and collectively the “Borrowers”), the lenders signatory thereto (the
“Lenders”) and Wells Fargo Foothill, Inc. (f/k/a Foothill Capital Corporation),
as Administrative Agent for the Lenders (the “Agent”). All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Loan
Agreement.

 

You have requested that the Lenders (a) consent to the terms of the Joint
Venture as evidenced by the Joint Venture Agreement by and among Celex, CII, the
Sellers and the Strategic Individuals (the “JV Agreement”), together with the
other agreements, instruments and documents listed on Exhibit A and attached
thereto (collectively, with the JV Agreement, the “JV Documents”), and (b) waive
compliance by the Borrowers with Section 7.1 (Indebtedness), Section 7.4
(Disposal of Assets), Section 7.6 (Guarantee), Section 7.13 (Investments) and
Section 7.14 (Transactions with Affiliates) of the Loan Agreement to permit
Celex and the Parent to enter into the Joint Venture pursuant to the terms and
conditions of the Joint Venture Agreement and the other JV Documents.

 

In addition, the Borrowers anticipate that they will be unable to perform
obligations owed to the Agent and the Lenders under the terms and conditions of
the



--------------------------------------------------------------------------------

Loan Agreement as a result of the Parent’s failure to cause its independent
public accountants to deliver a letter (the “Accountants Letter”) to the Trustee
(as defined in the Indenture (defined below)) confirming that their audit
examination included a review of the terms of the Indenture and whether any
“Default” or “Event of Default” has come to their attention as required pursuant
to Section 4.06(b) of the Indenture (the “Indenture”) for the Parent’s 12%
Senior Subordinated Notes due January 2007 (the “Subordinated Notes”) resulting
in an Event of Default under Section 8.9 of the Loan Agreement (the “Anticipated
Event of Default”). As such, CellStar Corporation, as Administrative Borrower,
has requested that the Agent and the Lenders waive the Anticipated Event of
Default.

 

The Lenders hereby consent to the terms of the Joint Venture and waive
compliance with Sections 7.1, 7.4, 7.6, 7.13 and 7.14 of the Loan Agreement to
the extent necessary to permit the execution of the Joint Venture Documents and
consummation of the transactions described therein so long as the following
conditions are satisfied: (a) after giving effect to this Waiver and Consent, no
Default or Event of Default exists at the time of the consummation of the
transactions contemplated by the JV Documents or would be caused thereby, (b)
the Investment by Celex in the Joint Venture does not exceed $8,100,000 in the
aggregate (including (i) Investments of cash and contributed assets in an amount
not to exceed $4,100,000 and (ii) preferential dividend payments from Celex’s
share of the Joint Venture in accordance with the terms of the Joint Venture
Documents), (c) the guarantee by Parent of Celex’s obligations under the JV
Documents is (i) unsecured and (ii) limited to $1,000,000 in the aggregate, and
(d) (i) the material terms of the final JV Documents are substantially similar
to those set forth in the draft JV Documents attached hereto as Exhibit A, (ii)
the final JV Documents are in form and substance satisfactory to Agent and (iii)
Agent shall have received duly executed copies of the JV Documents.

 

Furthermore, the Agent and the Lenders hereby waive the Anticipated Event of
Default and their respective rights and remedies under the Loan Agreement
arising as a result of the Anticipated Event of Default so long as the following
conditions are satisfied: (a) the Parent shall cause the Accountants Letter to
be delivered on or before April 15, 2005 and (b) the holders of the Subordinated
Notes (or the Trustee on behalf of the holders of the Subordinated Notes) shall
not exercise any remedies against any Loan Party with respect to the Anticipated
Event of Default (other than giving of notice of default pursuant to Section
6.01(c) of the Indenture). Each Borrower hereby acknowledges and agrees that the
failure of the events set forth in (a) and (b) above to occur shall cause this
waiver with respect to the Anticipated Event of Default to be of no further
effect.

 

This Waiver and Consent shall be effective as of the date set forth above only
upon the execution and delivery hereof by the Borrowers and the Required Lenders
to the Agent.

 

2



--------------------------------------------------------------------------------

Except as otherwise expressed herein, the terms and conditions of the Loan
Agreement and the other Loan Documents shall remain in full force and effect,
and the Agent and the Lenders hereby reserve the right to require strict
compliance in the future with all terms and conditions of the Loan Agreement and
the other Loan Documents.

 

This Waiver and Consent may be executed in any number of counterparts, each of
which shall be deemed an original but all of which, when taken together, shall
constitute one in the same agreement. Delivery of a counterpart hereto by
facsimile transmission or by transmission of an Adobe portable document format
file (also known as a “PDF file”) shall be as effective as delivery of an
original counterpart hereto.

 

This Waiver and Consent shall be deemed to be made pursuant to the laws of the
State of Georgia with respect to agreements made and to be performed wholly in
the State of Georgia, and shall be construed, interpreted, performed and
enforced in accordance therewith.

 

This Waiver and Consent shall constitute a Loan Document for all purposes.

 

[the remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

AGENT AND LENDERS:       WELLS FARGO FOOTHILL, INC., a California corporation,
as Agent and as a Lender            

By:

 

/s/ Robert Bernier

           

Name: 

  Robert Bernier            

Title:

  Vice President         FLEET CAPITAL CORPORATION, as a Lender            

By:

 

/s/ H. Michael Wills

           

Name: 

  H. Michael Wills            

Title:

  Senior Vice President         TEXTRON FINANCIAL CORPORATION, as a Lender      
     

By:

 

/s/ Stuart A. Hall

           

Name: 

  Stuart A. Hall            

Title:

  Senior Account Executive         PNC BANK NATIONAL ASSOCIATION, as a Lender  
         

By:

 

/s/ Robin L. Arriola

           

Name: 

  Robin L. Arriola            

Title:

  Vice President



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date first written above:

 

BORROWERS:       CELLSTAR CORPORATION, a Delaware corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         CELLSTAR, LTD., a Texas limited partnership
           

By:

 

National Auto Center, Inc., its General Partner

           

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         NATIONAL AUTO CENTER, INC., a Delaware
corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         CELLSTAR FINANCO, INC., a Delaware
corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel

 

2



--------------------------------------------------------------------------------

        CELLSTAR INTERNATIONAL CORPORATION/SA, a Delaware corporation          
 

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         CELLSTAR FULFILLMENT, INC., a Delaware
corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         CELLSTAR INTERNATIONAL CORPORATION/ASIA, a
Delaware corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         AUDIOMEX EXPORT CORP., a Texas corporation
           

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         NAC HOLDINGS, INC., a Nevada corporation  
         

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  President

 

3



--------------------------------------------------------------------------------

        CELLSTAR GLOBAL SATELLITE SERVICES, LTD., a Texas limited partnership  
         

By:

  National Auto Center, Inc., its General Partner            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel         CELLSTAR FULFILLMENT LTD., a Texas limited
partnership            

By:

 

CellStar Fulfillment, Inc., its General Partner

           

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

  Elaine Flud Rodriguez            

Title:

  Sr. VP and General Counsel

 

4